DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Jerry L. Edmonson, DATE: December 20, 1989

Petitioner,

- Veo Docket No. C-138

DECISION CR 59
The Inspector General. s

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On June 12, 1989, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care programs
for a period of five years. The I.G. told Petitioner
that his exclusion was due to his conviction in a Texas
state court of a criminal offense related to the delivery
of an item or service under the Medicaid program. The
I.G. advised Petitioner that exclusions of individuals
convicted of such offenses are mandated by subsection
1128(a)(1) of the Social Security Act. The I.G. further
advised Petitioner that subsection 1128(c) (3)(B) of the
Social Security Act provides that the minimum period for
a mandatory exclusion is five years.

Petitioner timely requested a hearing, and the case was

assigned to me for a hearing and decision. I conducted a
prehearing conference by telephone on August 14, 1989, As
indicated at the conference, the I.G. filed a motion for

' "State health care program" is defined by

subsection 1128(h) of the Social Security Act to include
any State Plan approved under Title XIX of the Act (such
as Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
summary disposition, and Petitioner replied to the
motion. Neither party requested oral argument.

I have considered the parties' arguments, the undisputed
material facts, and applicable law. I conclude that the
exclusion imposed and directed by the I.G. is mandated by
subsection 1128(a) (1) of the Social Security Act, and is
for the minimum period required by law. Therefore, I am
deciding this case in favor of the I.G.

ISSUES

The issues in this case are whether Petitioner was:

1. "Convicted" of a criminal offense within the
meaning of section 1128 of the Social Security Act.

2. Convicted of a criminal offense related to the
delivery of an item or service under the Medicaid
progran.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner was employed as a nursing home
administrator. I.G. Ex. B.%

2. Petitioner was charged by criminal information
under Texas law with the offense of recklessly
misapplying property he held as a fiduciary. I.G. Ex. B.

3. Petitioner was charged with violating his
fiduciary duty by: (1) signing a blank check from the

2 he exhibits and the parties' memoranda will be
cited as follows:

I.G.'s Exhibit I.G. Ex. (letter
designation)

Brief in Support of Motion

For Summary Disposition I.G.'s Brief at

(page)

Petitioner's Reply to

Respondent's Motion for

Summary Disposition P.'s Brief at
(page)
patients' trust fund account which was used by another
employee of the nursing home at which Petitioner was
employed for the purchase of furniture, (2) by failing to
limit the amount of the purchase, (3) by failing to
determine if the debited patients approved such a
purchase, and (4) by failing to ensure that patients
received the furniture purchased with their funds. 1I.G.
Ex. B.

4. Specifically, Petitioner was charged with
misapplying the funds of a patient at the nursing home at
which Petitioner was employed and a Medicaid recipient.
I.G. Ex. B; see I.G.'s Brief at 9.

5. On January 6, 1989, Petitioner admitted that he
knowingly and intentionally committed the acts alleged in
the criminal information and pleaded guilty to the
offense of misapplication of fiduciary property. I.G.
Ex. A.

6. On January 6, 1989, the sentencing court
deferred further proceedings in Petitioner's case, fined
Petitioner $350.00, assessed court costs of $82.50, and
placed Petitioner on probation for a period of one year.
I.G. Ex. C.

7. The sentencing court ordered that, upon
successful completion of Petitioner's probation,
Petitioner would be discharged and the proceedings
against him dismissed. I.G. Ex. C.

8. Petitioner was convicted of a criminal offense
within the meaning of section 1128 of the Social Security
Act. Findings 2-7; Social Security Act, subsections
1128(a) (1); 1128(i).

9. Petitioner was convicted of a criminal offense
relating to the delivery of an item or service under the
Medicaid program. Findings 2-7; Social Security Act,
subsection 1128(a) (1).

10. The Secretary delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Social Security Act. 48
Fed. Reg. 21662 (May 13, 1983).

11. On June 12, 1989, the imposed and directed a
five year exclusion against Petitioner from participation
in the Medicare and Medicaid programs, pursuant to
subsection 1128(a)(1) of the Social Security Act.
12. The exclusion imposed and directed against
Petitioner is mandated by law. Findings 1-11; Social
Security Act, subsection 1128(a) (1).

ANALYSIS

There are no disputed material facts in this case. The
evidence establishes that Petitioner pleaded guilty in a
Texas court to one count of misapplying funds held in
trust for a Medicaid recipient-patient in the nursing
home in which Petitioner was employed as administrator.
The evidence also establishes that the Texas court fined
Petitioner and placed him on probation, but deferred
further proceedings in Petitioner's case. The court
ordered that, upon successful completion of Petitioner's
probation, the charges against him would be dismissed.

The I.G. determined that these undisputed facts
established that Petitioner was convicted of a criminal
offense related to the delivery of an item or service
under Medicaid. The I.G. excluded Petitioner from
participating in Medicare and directed that Petitioner be
excluded from participating in Medicaid, for five years.

The Social Security Act mandates an exclusion of:

Any individual or entity that has been
convicted of a criminal offense related to the
delivery of an item or service under...
[Medicare] or under . . . [Medicaid].

Social Security Act, subsection 1128(a) (1).

The law further requires, at subsection 1128(c) (3) (B),
that in the case of an exclusion imposed and directed
pursuant to subsection 1128(a)(1), the minimum term of
such an exclusion shall be five years. The I.G. contends
that the exclusion imposed and directed against
Petitioner was mandated by law.

Petitioner contests his exclusion on two grounds. First,
Petitioner asserts that his guilty plea does not fall
within the meaning of the term "conviction" as that term
is defined in subsection 1128(i) of the Act. Thus,
according to Petitioner, he has not been convicted of a
criminal offense within the meaning of section 1128 of
the Act. P.'s Brief at 2-3. Second, Petitioner argues
that, even if he was convicted of a criminal offense, the
criminal offense was not related to the delivery of an
item or service under the Medicaid program. P.'s Brief
at 4-6. Therefore, according to Petitioner, the I.G. had
no authority to impose and direct an exclusion against
him.

I disagree with Petitioner's arguments. I conclude that
Petitioner's guilty plea was a "conviction" within the
meaning of subsection 1128(i) of the Social Security Act.
I also conclude that the criminal offense of which
Petitioner was convicted related to the delivery of an
item or service under the Medicaid program. Therefore,
the I.G. was required to impose and direct an exclusion
against Petitioner from participating in the Medicare and
Medicaid programs for at least the minimum period
required by law.

1. iti was "convic " ¢
hin the mea: of secti 1128 0 e u

The term "conviction" is defined, for purposes of section
1128 of the Social Security Act, at subsection 1128(i).
That subsection provides that a party is considered to
have been convicted of a criminal offense:

(1) when a judgment of conviction has been
entered against . . . [that party] by a
Federal, State, or local court, regardless of
whether there is an appeal pending or whether
the judgment of conviction or other record
relating to criminal conduct has been expunged;

(2) when there has been a finding of guilt
against . . . [that party] by a Federal, State,
or local court;

(3) when a plea of guilty or nolo contendere by
. « . [that party] has been accepted by a
Federal, State, or local court; or

(4) when. . . [that party] has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program
where judgment of conviction has been withheld.

The issue in this case is not whether a judgment of
conviction was entered against Petitioner, or whether a
finding of guilt was made against Petitioner by the Texas
court in which Petitioner made his guilty plea. What is
at issue is whether the court "accepted" Petitioner's
guilty plea, or whether Petitioner entered into a
deferred adjudication or other arrangement or program
where judgment of conviction has been withheld.

Petitioner asserts that receipt of a guilty plea by a
court does not constitute "acceptance" of that plea
within the meaning of Texas law. Petitioner does not
elaborate on this contention, but apparently means that
under Texas law, a court's decision to defer further
proceedings against a party based upon that party's
guilty plea does not constitute "acceptance" of a plea.

There is nothing in section 1128 of the Social Security
Act which suggests that Congress intended to subordinate
the exclusion law to state enactments or procedures. To
the contrary, section 1128 was plainly intended to create
a federal exclusion remedy which operated independently
of state laws. Thus, it is not relevant whether the
Texas court "accepted" Petitioner's guilty plea within in
the meaning of Texas law. What is relevant is whether
the plea was “accepted" within the meaning of subsection
1128(i) (3) of the exclusion law.

The evidence establishes that Petitioner made a voluntary
plea of guilty in which he admitted the facts of the
criminal information filed against him. His plea was
made as a choice among the alternative courses of action
available to him, including a trial. I conclude that the
court "accepted" Petitioner's plea. The statutory
definition of acceptance of a plea was met when
Petitioner offered to plead guilty and the court accepted
that offer. Petitioner's plea and the court's acceptance
of that plea precisely conform to the criteria of
subsection 1128(i)(3). The fact that the court deferred
further proceedings against Petitioner and agreed to
dismiss the criminal charges against Petitioner,
conditioned on his satisfying the terms of his probation,
is not relevant. There is no language in subsection
1128(i) (3) which states or suggests that the definition
of "conviction" in this subsection is qualified or
limited by judicial actions taken subsequent to
acceptance of a plea. a. Ss a . v
Inspector General, Docket No. C-74 (1989), appeal
docketed, Appellate No. 89-100, Decision No. 1104
(1989).

Furthermore, I conclude that the arrangement entered into
by Petitioner as an adjunct to his guilty plea
constituted entry into a deferred adjudication program
within the meaning of subsection 1128(i)(4). Therefore,
even if a plea had not been "accepted" within the meaning
of subsection 1128(i)(3), Petitioner's guilty plea would
nevertheless constitute a "conviction" for purposes of
section 1128.

Petitioner asserts that the criminal conduct which
resulted in his guilty plea occurred in 1986. He notes
that the term "deferred adjudication program" was not
added to subsection 1128(i) (4) until July, 1988, and
asserts that the law should not apply retroactively to
him. Alternatively, he argues that retroactive
application of the law would constitute an
unconstitutional deprivation of due process. P.'s Brief
at 4.

The I.G. asserts that Congress' 1988 addition of the term
“deferred adjudication" to subsection 1128(i)(4) was a
clarification designed to rectify an inadvertent omission
of language from the law, rather than a substantive
addition. To support his argument, the I.G. cites
legislative history to the 1986 legislation which enacted
the present definition of conviction. I.G.'s Brief at 5.

It is unnecessary for me to resolve whether the July 1988
addition of the term "deferred adjudication" to
subsection (i)(4) was a substantive amendment, as is
contended by Petitioner, or merely a clarification of
terms, as is contended by the I.G. Petitioner made his
guilty plea after the 1988 enactment. It is evident from
the language of subsection 1128(i) that a "conviction"
constitutes the events described in subsections (i) (1)
through (i) (4), and not the criminal conduct which leads
to the occurrence of any of these events. The fact that

3 The Zamora case involved a nolo contendere plea
entered under the identical section of Texas law as the
plea in this case.
the criminal conduct in this case may have occurred prior
to Congress' 1988 enactment is, therefore, not relevant.‘
2. i as_convi imi
ted to deliv i i
Medicaid program.

Petitioner argues that, even if he was "convicted" of a
criminal offense within the meaning of section 1128, he
was not convicted of an offense described in subsection
1128(a)(1). He concedes that his crime involved an
offense directed against a Medicaid recipient. P.'s
Brief at 4. He argues that subsection 1128(a)(1) does
not sweep into its ambit all crimes directed against
program recipients. Petitioner asserts that his offense
did not relate to the delivery of an item or service
under Medicaid, and therefore, does not fall within
subsection 1128(a) (1).

I agree with Petitioner's contention that an offense
directed against a Medicaid recipient does not fall
within subsection 1128(a)(1) unless it is related to the
delivery of an item or service under the Medicare or
Medicaid program. However, it is apparent from the
undisputed material facts of this case that Petitioner's
offense relates to the delivery of an item or service
under Medicaid.

The essential elements of Petitioner's criminal offense,
which were admitted by Petitioner when he made his guilty
plea, are that Petitioner, operating as a nursing home
administrator, misapplied patients' funds which were
deposited in a trust account. These funds included
monies paid into the account for the benefit of a
Medicaid recipient. Findings 2-5.

Regulations governing skilled nursing facilities eligible
to receive Medicaid reimbursement require those
facilities to protect the funds of their patients, as a

* I conclude that there is no foundation for

Petitioner's due process argument, because contrary to
his assertion, the law is not being applied retroactively
in this case. However, I note that I do not have
authority to decide questions concerning the
constitutionality of statutes or their application in
particular cases. WwW v

General, Docket No. C-56 (1989), a

Appellate No. 89-59, Decision No. 1078 (1989).
condition of participation in the Medicaid program. 42
C.F.R. 1125(m). Protection of patients' funds is
therefore an integral element of Medicaid services
delivered by nursing facilities. Petitioner's criminal
acts interfered with the nursing home's ability to
provide the protection required by the Medicaid program.
I conclude that Petitioner's breach of his fiduciary duty
related to the delivery of Medicaid services at the
nursing home which employed Petitioner. Therefore, the
criminal offense of which Petitioner was convicted
therefore related to the delivery of an item or service
under the Medicaid program within the meaning of
subsection 1128(a)(1) of the Social Security Act.

Petitioner argues that this case is distinguishable from
cases in which subsection 1128(a)(1) was held to apply,
because the offense of which Petitioner was convicted did
not directly affect the payment of reimbursement by
Medicaid. P.'s Brief at 5. Petitioner cites the Greene
case as an example of the kind of case which should fall
within the ambit of subsection 1128(a)(1). In Greene,
the petitioner was convicted of filing fraudulent claims
for Medicare reimbursement.

It is true that the Greene case involved a crime which
directly affected the payment of reimbursement for
services under a federally financed health care program.
However, that is not to suggest that only theft of
Medicare or Medicaid funds or fraud directed against
these programs are offenses which fall within subsection
1128(a)(1). The language of that subsection plainly
intends that a broader range of criminal offenses be
covered by the mandatory exclusion provisions.

The impact of Petitioner's offense on the delivery of
Medicaid services is not tangential or ephemeral.
Petitioner was convicted of an offense affecting an
integral element of Medicaid services at skilled nursing
facilities -- the protection of patients' funds. I
conclude that Petitioner's offense involved conduct which
had a direct effect on the integrity of the Medicaid
progran.

Petitioner argues that his offense falls within the ambit
of subsection 1128(b) (1) of the Social Security Act, a
subsection which permits the Secretary to exclude persons
who have been convicted of a criminal offense "relating
to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct" in
connection with the delivery of a health care item or
-10-

service, or "with respect to any act or omission ina
program operated by or financed in whole or in part by
any Federal, State, or local government agency."
Therefore, according to Petitioner, the Secretary (and
his delegate, the I.G.) was not required by law to
exclude hin.

This argument is virtually the same argument which was
made by the petitioner in Greene and found to be without
merit. If subsection 1128(b)(1) is read in isolation,
its language would literally encompass the criminal
offense of which Petitioner was convicted. However, such
a reading would ignore a legislative scheme in which
Congress mandated exclusion of persons convicted of
criminal offenses related to the delivery of items or
services under Medicare and Medicaid, and permitted
exclusion of persons convicted of criminal offenses
related to the delivery of items or services under other
health care programs. Social Security Act, subsections
1128(a) (1); 1128(b)(1). This case falls within the
mandatory exclusion provisions of subsection 1128 (a) (1)
because it involves a conviction of a criminal offense
related to the delivery of an item or service under the
Medicaid program.

Petitioner additionally argues that the offense of which
he was convicted was not directed against the Medicaid
program, but against an individual. P.'s Brief at 6.
While this assertion is technically correct, it does not
serve to distinguish this case from those which fall
within the mandatory exclusion provisions of subsection
1128(a) (1). That subsection does not require offenses to
be directed against Medicare or Medicaid in order to be
covered by the mandatory exclusion provisions. The
offense need only relate to the delivery of items or
services under Medicare or Medicaid to trigger the
mandatory exclusion provisions. Here, the offense
relates to the delivery of Medicaid services, whether it
was directed against the Medicaid program or a program
recipient.

Petitioner asserts that he did not personally benefit
from his criminal offense. P.'s Brief at 6. The
evidence does not establish that Petitioner personally
benefitted from his crime. For purposes of deciding the
I.G.'s motion I am willing to accept Petitioner's
assertion that he did not benefit. However, there is
nothing in subsection 1128(a)(1) which suggests that an
individual must personally benefit from his crime in
order to be covered by the mandatory exclusion
-11 -

provisions. Therefore, Petitioner's assertion is not
relevant.

Finally, Petitioner argues that there is no evidence to
show that the nursing home at which Petitioner was
employed as an administrator failed to comply with
applicable law or regulations. P.'s Brief at 6. That
may be so, but it is not relevant. The issue is whether
Petitioner was convicted of a criminal offense related to
the delivery of an item or service under the Medicaid
program,

CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s determination to exclude
Petitioner from participation in Medicare, and to direct
that Petitioner be excluded from participation in
Medicaid, for five years, was mandated by law. There-
fore, I am entering a decision in favor of the I.G.
which sustains the five~year exclusion imposed and
directed against Petitioner.

/s/

Steven T. Kessel
Administrative Law Judge

